NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federa| Circuit
2010-7031
RUBY MCFADDEN,
Claimant~Appellant,
v.
ERlC K. SHlNSEKl, Secretary of Veterans )i\ffairs,
Respondent-Appel|ee.
Appeal from the United States Court of AppeaEs for Veterans C|aims
in case no. 07-3529, Judge Lawrence B. Hagel.
ON MOTl0N
0 R D E R
Upon consideration of Ruby McFadden's motion for an extension of time to file a
formal brief,
|T |S O'RDERED THAT:
The motion is granted. if counsel does not enter an appearance and file a formal
brief within 60 days of the date of filing of this order, then this case will proceed on the
informal brief submitted by McFadden, and the Secretary of Veterans Affairs' brief is
due within 100 days of the date of filing of this order, lf counsel does enter an
appearance on behalf of McFadden and file a formal brief within 60 days of the date of
filing of this order, then the Secretary should calculate his brief due date from the date
of service of the formal brief. lf a formal brief is submitted by McFadden, then the
informal brief will be discarded

MAR 3 1 2010
Date
cc: Ruby McFadden
James R. Sweet, Esq.
s8
2010-7031 - 2 -
FoR THE couRT
/SLJ_an_ sHsOrbaly
Jan Horba|y
C|erk
l
"~‘zs2a"E2S.i%srr°“
i‘lAR 3 1 2010
JAN HORBAL¥
CLERK